Citation Nr: 1645387	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  08-35 463	)	DATE
	)
	)  

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected fibromyalgia and/or a back disability.  


REPRESENTATION

The Veteran is represented by:  Allen Gumpenberger, Agent 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  





INTRODUCTION

The Veteran, who is the appellant, had active service from May 1989 to November 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the RO in North Little Rock, Arkansas, which denied service connection for hypertension.  

This case was previously before the Board in May 2014, where the Board remanded the issue on appeal for additional development, to include obtaining a VA addendum medical opinion.  December 2015 and April 2016 VA addendum medical opinions have been associated with the record.  As such, an additional remand to comply with the May 2014 directives in not required.  See Stegall v. West, 11 Vet. App 268 (1998).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with hypertension.

2.  Hypertension did not have its onset in service, become chronic in service or exhibit continuous symptoms since service, or manifest to a compensable degree within a year of service separation. 

3.  Hypertension is not related to active service. 

4.  Hypertension is not causally related to or chronically worsened by any service-connected disability. 





CONCLUSION OF LAW

The criteria for service connection for a hypertension, including as secondary to service-connected fibromyalgia and/or a back disability, have not been met.  
38 U.S.C.A. §§ 1101, 1112, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and
(5) effective date of the disability.  

In December 2008, a VCAA notice informed the Veteran of the evidence generally needed to support a claim for service connection, what actions were needed, and how VA would assist in developing the claim.  The December 2008 VCAA notice was issued to the Veteran prior to the relevant rating decision on appeal; therefore, there was no defect with respect to the timing of the VCAA notice.  

Regarding the duty to assist in this case, the Veteran received a VA examination in November 2010 and the Board requested a VA addendum medical opinion in May 2014.  To that end, when VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2010 VA examination report and the December 2015 and April 2016 VA addendum medical opinions, taken together with the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base decisions with regard to the issue on appeal.  The fact that one part of a medical opinion may be inadequate (or arguably "insufficient") does not render the entire opinion "void," particularly dealing with complex causation issues, if that part of the medical opinion has actual validity (based on a review of the evidence).  The November 2010 VA examination and opinions, to include the December 2015 and April 2016 VA addendum medical opinions, as a whole, consider all the pertinent evidence of record, to include the statements of the Veteran, and the same VA examiner provided rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for hypertension has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran was afforded the opportunity to testify before a Veterans Law Judge, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.   

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection for Hypertension

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury. 38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  38 C.F.R. § 3.310(c).  

In the present case, the diagnosed hypertension is a "chronic disease" under 
38 C.F.R. § 3.309(a).  Cardiovascular-renal diseases, to include hypertension, are recognized by VA as "chronic diseases."  See 38 C.F.R. § 3.309(a).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  
38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran in the present case has been diagnosed with hypertension, this presumption is applicable to the pending appeal. 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 
ten percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-41 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App 345, 348 (1998). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has specifically advanced that service connection is warranted for hypertension as secondary to the service-connected fibromyalgia and/or back disability, to include medications used to treat the service-connected disabilities.  See February 2010 statement.  

As to the specifically advanced secondary service connection theory, the Board finds that, after a review of the evidence, both lay and medical, the weight of the evidence demonstrates that currently diagnosed hypertension is not caused by or aggravated by the service-connected fibromyalgia and/or back disability, to include medications used to treat the service-connected disabilities.  Weighing against such a relationship between the service-connected fibromyalgia and back disability and hypertension is the November 2010 VA examination report and opinions, to include the December 2015 and April 2016 VA addendum medical opinions.  After reviewing the record, the same November 2010, December 2015, and April 2016 VA examiner opined that it was less likely than not that hypertension was caused or aggravated by the service-connected fibromyalgia or back disability, to include medications used to treat the service-connected disabilities.  The VA examiner reasoned that the Veteran's hypertension was likely due to a positive familial link to the disorder, (non-service-connected) morbid obesity, and (non-service-connected) sleep apnea.  The VA examiner also reasoned that medical evidence to support causality between the service-connected fibromyalgia and back disability, to include intermittent use of medication used to treat the service-connected disabilities, and hypertension is lacking, and assessed that hypertension was likely due to a family history of hypertension and morbid obesity.  See December 2015 and April 2016 VA medical opinions.  

In this case, the theory of secondary service connection turns on the question of whether there exists a secondary medical relationship between hypertension and the service-connected fibromyalgia and back disabilities.  The only probative medical opinions of record that directly address the likelihood of a secondary relationship between hypertension and service-connected fibromyalgia and back disabilities, which were provided by the same December 2015 and April 2016 VA examiner, demonstrate that there is no secondary relationship between the hypertension and the service-connected disabilities on either a causation or aggravation basis.  For these reasons, the Board finds that secondary service connection for a hypertension, as due to the service-connected fibromyalgia and back disabilities, is not warranted.  

The Board has also considered whether service connection is warranted on a presumptive and/or direct basis.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Board finds that the weight of the evidence is against a finding that symptoms of hypertension were "chronic" in service as the service treatment records do not reflect an in-service injury or disease or even event to which hypertension could be related, and the Veteran has not contended otherwise.  The service treatment records, which appear complete, show that blood pressure readings were consistently within normal limits during service.  Service treatment records make no mention of treatment for symptoms of hypertension, including initially prescribing blood pressure medication pills, the cardiovascular system was evaluated as normal on the October 1994 service separation examination report, and the Veteran denied high or low blood pressure on the October 1994 report of medical history; therefore, there is no basis for presumptive service connection based on a chronic disease in service.  38 C.F.R. § 3.303(b)

The Board next finds that the weight of the evidence shows that symptoms of hypertension were not continuous since service, including not to a degree of ten percent within one year of service separation.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).  The post-service treatment records show that hypertension was first diagnosed in approximately 2010.  See November 2010 VA examination report.  Further, an October 2009 statement reflects the Veteran reported a four year history of hypertension, approximately 11 years post-service.  See November 2010 VA examination report; see also October 2009 statement.  Therefore, there is no basis for presumptive service connection based on continuous post-service symptoms of hypertension.  38 C.F.R. § 3.303(b).  

The Veteran also does not contend that his hypertension manifested to a compensable degree during the first post-service year.  Additionally, as stated above, the evidence does not otherwise show manifestations of hypertension to a degree of ten percent within one year of service separation; therefore, the Board finds that, because hypertension was not manifested to a degree of ten percent within one year of service separation, there is no basis for presumptive service connection on this basis. 38 C.F.R. §§ 3.307, 3.309.

The Board also finds that the weight of the evidence demonstrates that hypertension, which first manifested many years after service, is not otherwise related to service.  The weight of the competent evidence otherwise demonstrates no relationship between the Veteran's current hypertension and active service,  including no uninterrupted cardiovascular symptomatology since service that would serve either as a nexus to service or as a significant factual basis for a favorable medical nexus opinion.  

As a lay person, the Veteran is competent to report some hypertension symptoms experienced at any given time; however, under the specific facts of the case that show no in-service injury, disease, or event, or symptoms until 11 years after service, and diagnostic testing indicating that the hypertension is likely due to a family history of the disorder, non-service-connected obesity, and non-service-connected sleep apnea (discussed above), it has not been demonstrated that the Veteran possesses the requisite knowledge, skill, training, or education render such complex medical findings or opinions as to onset and nexus of a vascular disorder, which requires knowledge of the complexities of the cardiovascular system and the various causes of unobservable hypertension; therefore, under the facts of this case, his lay statements are not probative on the specific question of relationship of the diagnosed hypertension to the service-connected fibromyalgia and back disabilities, which affect different body systems.  Due to the complex nature of the specifically diagnosed hypertension, and the factual context of absence of chronic symptoms in service or after service, the same finding of lack of competence to render a nexus opinion, including a secondary nexus opinion, applies to the Veteran's assertions that the hypertension is related to the service-connected fibromyalgia and back disabilities.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011) (recognizing ACL tear as a complex disorder incapable of lay observation); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  Medical principles relating to hypertension, a cardiovascular disorder, are not within the realm of common lay knowledge to relate to an orthopedic and/or muscular disability. 

The Board has determined that service connection is not warranted on presumptive, direct, and secondary bases.  There is no remaining theory of entitlement which might result in an award of service connection.  As such, the Board concludes that the weight of the evidence is against service connection for a hypertension, 






including as secondary to any service-connected disability.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for hypertension, to include as secondary to service-connected fibromyalgia and/or a back disability, is denied.  




____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


